Citation Nr: 0843888	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-10 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a left knee disorder, currently described as status post 
arthroscopic surgery for left knee lateral patellar 
subluxation.

2.  Entitlement to an evaluation in excess of 20 percent for 
a right knee disorder, currently described as patellofemoral 
pain syndrome, right knee.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Army from January 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 Rating Decision by the 
Salt Lake City, Utah, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in pertinent part, granted 
service connection for status post arthroscopic surgery for 
left knee lateral patellar subluxation with a 0 percent 
evaluation, and for patellofemoral pain syndrome, right knee, 
also with a 0 percent evaluation.  Subsequent to the initial 
rating decision, the veteran relocated, and her claim is no 
longer under the jurisdiction of the RO in Salt Lake City, 
Utah.

In May 2008, a Decision Review Officer (DRO) in the Boston, 
Massachusetts, RO increased the evaluations to 20 percent for 
each knee.

On the veteran's VA Form 9 Appeal to the Board of Veterans' 
Appeals (Form 9), she indicated she wanted a hearing before a 
member of the Board.  A hearing was subsequently scheduled 
for her in October 2008.  The veteran failed to appear for 
the scheduled hearing.  A postponement was not requested or 
granted.  The veteran has not asserted any good cause for 
missing the hearing or requested that it be rescheduled.  
Under these circumstances, the hearing request is considered 
to have been withdrawn.  38 C.F.R. § 20.702 (2008).


FINDINGS OF FACT

1.  The veteran's left knee disorder is characterized by 
moderate subluxation and instability; the veteran does not 
have severe subluxation and instability, arthritis of the 
left knee, dislocating cartilage in the left knee, or limited 
extension or flexion of the left knee, or nonunion or 
malunion of the tibia and fibula.

2.  The veteran's right knee disorder is characterized by 
moderate subluxation and instability; the veteran does not 
have severe subluxation and instability, arthritis of the 
right knee, dislocating cartilage in the knee, limited 
extension or flexion of the knee, or nonunion or malunion of 
the tibia and fibula.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for the veteran's left 
knee disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2008).

2.  A rating in excess of 20 percent for the veteran's right 
knee disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for the veteran's knee disabilities.  Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App.112 (2007).  No additional discussion of the duty to 
notify is therefore required.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A.  VA obtained 
the veteran's service medical records, which included a 
separation examination in which her knees were examined, as 
well as reports concerning the veteran's two in-service knee 
surgeries.  In April 2008, VA provided the veteran with an 
examination for her knee disorders.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  VA also arranged a Travel Board hearing for 
the veteran, but the veteran did not appear for the scheduled 
hearing, and the veteran's request for the hearing is 
considered withdrawn.  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disorders of the Left and Right Knees

As the veteran's knees share the same diagnosis, the rating 
analyses for the disorders are addressed together for 
clarity.  

During service, the veteran experienced recurrent pain in her 
knees.  The pain would increase after activity, and was not 
apparent after prolonged sitting.  The pain in her left knee 
was determined to be worse than in her right knee. 

The veteran underwent lateral retinacular release through 
arthroscopic surgery on her left knee in June 2005 for pain 
and weakness of the knee and patellar lateral tracking.  The 
surgery resulted in a decrease in knee pain and enabled the 
patella to "track[] well".  The post-surgery diagnosis was 
lateral patellar subluxation.

In August 2005, the veteran had right knee arthroscopy with 
debridement of articular cartilage and lateral retinacular 
release for patellofemoral chondromalacia and lateral 
subluxation.  Following surgery, the veteran was diagnosed 
with Grade 2 medial facet patellar chondromalacia with 
lateral subluxation.

In November 2005, the veteran was examined for purposes of 
separation from the Army.  She was able to flex and extend 
her knees 0-140 degrees.  There was no laxity, but there was 
pain with motion during the evaluation for laxity.  She was 
able to move her knees "actively, passively and repetitively 
without signs of pain, discomfort or fatigability."  She 
could squat and rise, but with complaints of pain in her 
knees.

A VA examination was conducted in August 2008.  According to 
the veteran, she was experiencing a constant dull pain which 
sometimes became a sharp pain behind the kneecaps unrelated 
to activity.  The veteran rated her pain at  "5 out of 10 
most of the time", but it would increase "to a 9 with sharp 
pains."  Pain would increase due to cold temperatures and 
activity.  There were no episodes of dislocation or 
subluxation, and no locking episodes, but there was effusion 
in both knees, usually resulting from running as part of her 
job as a police officer.  Upon examination, the veteran could 
flex both legs to 140 degrees and extend both legs to 0 
degrees.  The examiner found no symptoms of arthritis.  In 
summarizing the veteran's general joint conditions, the 
examiner stated that both patellas subluxed easily to either 
side, and determined a patellar abnormality of 
"Dislocation/Subluxation (Moderate)".  In describing the 
effects of the condition on her occupational activities, the 
examiner stated that the veteran has bilateral instability 
and weakness in her knees.  The examination report included a 
diagnosis of "[bilateral] patellofemoral syndrome, patellar 
maltracking and increased pain [status post bilateral] knee 
surgery while in the service". 

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 (degenerative arthritis) does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also 
VAOPGCPREC 9-04 (which finds that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint).

The veteran was diagnosed with patellofemoral pain syndrome.  
Since there is no specific Diagnostic Code for patellofemoral 
pain syndrome, the disability must be rated by analogy, and 
the Board must consider all potentially applicable diagnostic 
codes.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.

The examiner determined that the veteran experiences 
"Dislocation/Subluxation (Moderate)".  Further, when 
describing the effects of the condition on her work 
performance, the examiner stated that the veteran has 
bilateral instability and weakness in her knees.  The 
examination report also stated that the veteran has patellar 
maltracking.  As stated above, under Diagnostic Code 5257, a 
20 percent evaluation is applicable for each knee in which 
the veteran has moderate subluxation or instability.  The 
Board finds that a 20 percent evaluation for each knee is 
appropriate under Diagnostic Code 5257.  A rating in excess 
of 20 percent is not warranted, as there has not been a 
medical finding of severe subluxation or lateral instability.

The Board has considered whether the veteran is entitled to a 
separate rating under any other potentially applicable 
Diagnostic Code.  For a degenerative arthritis evaluation to 
be applicable, there must be X-ray evidence of arthritic 
degeneration.  Diagnostic Code 5003.  In the veteran's case, 
there is no X-ray evidence of arthritis, and the April 2008 
examiner found no indication of arthritis.  The veteran is 
also not entitled to an evaluation under Diagnostic Codes 
5258, 5260, 5261, or 5262.  Although the joint effusion in 
the veteran's knees, the medical evidence does not indicate 
any problems with dislocated semilunar cartilage.  Diagnostic 
Code 5258.  The veteran does not have flexion in either knee 
limited to 45 degrees or less, as must be shown for a 
compensable rating under Diagnostic Code 5260, or extension 
limited at least 10 degrees, as is required for a compensable 
rating by Diagnostic Code 5261.  The veteran does have 
maltracking in her knee joints and must wear a brace, but 
does not have nonunion or malunion, which are issues 
associated with bone fracture, as required under Diagnostic 
Code 5262.

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
veteran has not shown in this case is that her service-
connected knee disorders have resulted in unusual disability 
or impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  The 
disability has not required frequent periods of 
hospitalization.  The knee disorders have affected her work 
as a police officer; however, the veteran would not be 
limited in employment that did not require long periods of 
standing or running.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the veteran's service-
connected knee disorders.


ORDER

1.  Entitlement to an evaluation in excess of 20 percent for 
a left knee disorder is denied.

2.  Entitlement to an evaluation in excess of 20 percent for 
a right knee disorder is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


